i          i       i                                                               i    i     i




                                 MEMORANDUM OPINION


                                        No. 04-08-00491-CV

                                       Carlos A. L. VAUGHN,
                                              Appellant

                                                   v.

                                     Bernard J. GARCIA, et al.,
                                              Appellee

                    From the 218th Judicial District Court, Karnes County, Texas
                                Trial Court No. 07-01-00004-CVK
                               Honorable Ron Carr, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 15, 2009

AFFIRMED

           Carlos Vaughn is an inmate confined to the custody of the Texas Department of Criminal

Justice. He filed suit against Bernard Garcia, Gary Hunter, Hugh Green, and Daniel Tierney

asserting claims which included conspiracy, denial of access to courts, and retaliation. Green,

Tierney, and Hunter were dismissed with prejudice on July 10, 2007. Garcia was dismissed with
                                                                                       04-08-00491-CV

prejudice on June 2, 2008. Vaughn appeals, arguing the trial court erred in dismissing the cause

under Chapter 14 of the Texas Civil Practices & Remedies Code (hereinafter “the Code”), and

abused its discretion by refusing to hear various motions. We affirm the orders of the trial court.

                              FACTUAL AND PROCEDURAL HISTORY

       Vaughn is an inmate confined to the custody of the Texas Department of Criminal Justice.

After exhausting required administrative remedies, Vaughn filed his Original Petition on January 8,

2007, alleging claims including conspiracy, denial of access to courts, and retaliation against Garcia,

Hunter, Green, and Tierney. On July 10, 2007, the trial court dismissed Green, Tierney, and Hunter

with prejudice, finding Vaughn’s petition “frivolous and not in compliance with the requirements

set forth in Texas Civil Practices & Remedies Code, Chapter 14 . . . .” The trial court conducted a

hearing on June 2, 2008, during which Garcia was also dismissed with prejudice pursuant to the

requirements of Chapter 14. This appeal followed.

                                      STANDARD OF REVIEW

       Chapter 14 of the Code “applies only to a suit brought by an inmate in a district, county,

justice of the peace, or small claims court in which an affidavit or unsworn declaration of inability

to pay costs is filed by the inmate.” See TEX . CIV . PRAC. & REM . CODE ANN . § 14.002 (Vernon

2002). A failure to fulfill the procedural requirements outlined in Chapter 14 results in dismissal of

the inmate’s action. See Lilly v. Northrep, 100 S.W.3d 335, 336 (Tex. App.—San Antonio 2002,

pet. denied). Under Chapter 14, a court may dismiss an inmate claim if it finds the claim to be

frivolous or malicious. TEX . CIV . PRAC. & REM .CODE ANN . § 14.003 (Vernon 2002). A claim is

frivolous if it has no basis in law or fact. See id. We review a trial court’s dismissal of an action


                                                  -2-
                                                                                       04-08-00491-CV

pursuant to Chapter 14 under an abuse of discretion standard. See Lilly, 100 S.W.3d at 336. A trial

court abuses its discretion if it acts without reference to any guiding rules or principles. Id.

                                          MAILBOX RULE

       Vaughn contends the trial court abused its discretion by dismissing his lawsuit under Chapter

14 of the Code, and in refusing to hear various motions he filed with the trial court. Chapter 14

provides the following:

       (a) An inmate who files a claim that is subject to the grievance system established
       under Section 501.008, Government Code, shall file with the court:

               (1) an affidavit or unsworn declaration stating the date that the grievance was
               filed and the date the written decision described by Section 501.008(d),
               Government Code, was received by the inmate; and

               (2) a copy of the written decision from the grievance system.

       (b) A court shall dismiss a claim if the inmate fails to file the claim before the 31st
       day after the date the inmate receives the written decision from the grievance system.

TEX . CIV . PRAC. & REM . CODE ANN . § 14.005 (Vernon 2002). Vaughn testified in his Affidavit of

Exhaustion of Administrative Remedies that he received his written decision from the grievance

system on November 27, 2006. Based on this date, his claim was due to the trial court on or before

December 28, 2006. Vaughn’s claim was stamped as received by the trial court on January 8, 2007.

       Vaughn contends he mailed the claim before the deadline and that it was returned to him for

insufficient postage. Nevertheless, Vaughn argues that under the mailbox rule, his claim is

considered filed as of the moment prison officials received his mailing, citing Warner v. Glass, 135
S.W.3d 681, 684 (Tex. 2004) (holding “a pro se inmate’s claim under section 14.004 of the Inmate

Litigation Act is deemed filed at the time the prison authorities duly receive the document to be


                                                  -3-
                                                                                        04-08-00491-CV

mailed”). However, under Rule 5 of the Texas Rules of Civil Procedure, the mailbox rule only

applies when a document “is sent to the proper clerk by first-class United States mail in an envelope

or wrapper properly addressed and stamped . . . .” TEX . R. CIV . P. 5. Consequently, because

Vaughn’s envelope was not properly stamped when he mailed his initial claim, the mailbox rule does

not apply.   Cf. Tenaska Frontier Partners, Ltd. v. Sullivan, 273 S.W.3d 734, 737 (Tex.

App.—Houston [14th dist.] 2008, no pet.) (holding Tax Code provision permitting payment to be

sent by “postage prepaid” requires full payment of the postal charges in order for payment to be

timely). Due to the untimeliness of this claim, the trial court did not abuse its discretion in

dismissing Vaughn’s claims under Chapter 14 of the Code and refusing to hear his various motions.

                                           CONCLUSION

       Vaughn failed to prove the trial court abused its discretion in dismissing his claims against

Green, Tierney, Hunter, and Garcia. Accordingly, the trial court’s orders are affirmed.



                                                       Catherine Stone, Chief Justice




                                                 -4-